           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 1 of 11



       BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

___________________________________
                                    )
IN RE: NATIONAL PRESCRIPTION )
OPIATE LITIGATION                   )                         MDL Docket No. 2804
___________________________________ )

Walmart Inc. v. U.S. Department of Justice; Attorney General William P. Barr; U.S.
Drug Enforcement Administration; Acting Administrator Timothy J. Shea, E.D. Tex.,
Case No. 4:20-cv-00817.

                           NOTIFICATION OF DEVELOPMENTS

       Pursuant to Rule 6.1(f) of the Rules of Procedure for the Judicial Panel on

Multidistrict Litigation, the Plaintiffs’ Executive Committee (the “PEC”) appointed in In

re: National Prescription Opiate Litigation, MDL No. 2804 (the “Opioid MDL”), hereby

notifies the Clerk of the Panel of certain developments in the Opioid MDL that directly

bear on the Panel's decision as to whether to transfer the above-referenced declaratory

judgment action filed by Walmart Inc. (“Walmart”) in the Eastern District of Texas.1 As

explained below, Walmart’s action is a blatant attempt at forum-shopping in the hopes

of re-litigating certain legal issues that have already been resolved against it in the Opioid

MDL. To the extent the action is not quickly dismissed as baseless by the district court,

it more appropriately belongs in the Opioid MDL because it involves common legal and

factual questions with actions previously transferred to the Opioid MDL, and transfer

will promote the convenience of parties and witnesses and the just and efficient conduct

of the action.



1   While the PEC would have expected Walmart to inform the Panel of these developments, it has failed
    to do so.
          Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 2 of 11



I.     Procedural Background

       On December 5, 2017, the Panel created the Opioid MDL and assigned it to the

Honorable Dan A. Polster in the Northern District of Ohio to preside over pretrial

proceedings. In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379-80 (U.S. Jud.

Pan. Mult. Lit. 2017). The Panel recognized that Judge Polster’s prior MDL experience

“has provided him valuable insight into the management of complex, multidistrict

litigation” and expressed its confidence that “Judge Polster will steer this litigation on a

prudent course.” Id.

       There are now thousands of cases in the Opioid MDL. The plaintiffs are primarily

governmental entities that have asserted claims against a variety of defendants, including

the manufacturers of prescription opioids, the distributors of these opioids, and the

pharmacies that dispense these opioids. One of those defendants is Walmart.

       On October 22, 2020, Walmart filed the above-referenced declaratory judgment

action against the federal government in the Eastern District of Texas, seeking “to resolve

a dispute with the U.S. Department of Justice (DOJ) and the U.S. Drug Enforcement

Administration (DEA) about the obligations of pharmacists and pharmacies under the

Controlled Substances Act (CSA).” See In re: National Prescription Opiate Litigation, MDL

No. 2804 (U.S. Jud. Pan. Mult. Lit.) (“JPML Dkt.”) at Dkt. No. 8741-3 (Complaint for

Declaratory Relief), p. 1; see also id. at p. 10 (filing action “to obtain a declaration resolving

its disputes of law with Defendants and clarifying its legal rights and duties under the

CSA and its implementing regulations”).




                                                2
             Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 3 of 11



          On October 29, 2020, Webb County, Texas, filed a Notice of Potential Tag-Along,

seeking transfer to the Opioid MDL pursuant to Rule 7.1(a). JPML Dkt. No. 8741. The

Clerk of the Panel denied transfer on October 30, 2020 (JPML Dkt. No. 8742), citing Rule

7.1(b)(i), which permits an involved party to subsequently move for transfer pursuant to

Rule 6.1.

II.       Developments in the Opioid MDL Relevant to the Panel’s Disposition of
          Walmart’s Declaratory Action.

          To be clear, the PEC believes that Walmart’s declaratory action is entirely baseless

for a variety of reasons and anticipates that the defendants in that action will move to

dismiss the case in short order. For the reasons discussed herein, the PEC respectfully

suggests that any such motion is best resolved by Judge Polster in the Opioid MDL. It

may be, however, that the Panel is not inclined to transfer the action before the resolution

of motions to dismiss, since dismissal of the action will render moot any need for transfer.

But to the extent the underlying action is not quickly dismissed, the PEC wishes to bring

to the Panel’s attention certain developments from the Opioid MDL that demonstrate that

transfer of the action would accomplish the objectives of Section 1407. Specifically, there

are common questions of law and fact,2 and transfer would further the convenience of

the parties and the witnesses, and promote the just and efficient conduct of the action.

28 U.S.C. § 1407(a).

          For almost three years Judge Polster has diligently overseen what “[m]any



2     “‘Section 1407 does not require a complete identity or even a majority of common factual and legal
      issues.’” In re Infants Born Opioid-Dependent Prod. Liab. Litig., 350 F. Supp. 3d 1377, 1379 n.5 (U.S. Jud.
      Pan. Mult. Lit. 2018) (citation omitted).


                                                        3
          Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 4 of 11



commentators and analysts have called . . . the most complex and important group of

cases ever filed[.]” In re Nat'l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL

4686815, at *1 (N.D. Ohio Sept. 26, 2019). Massive amounts of discovery have taken place

and Judge Polster has considered and ruled on thousands of pages of pretrial briefing.

He is incredibly knowledgeable about the factual and legal issues present in this

litigation, and is very familiar with many of the documents and witnesses (both expert

and fact) relevant to the parties’ contentions.

       Probably no issue has been litigated more thoroughly in the Opioid MDL than the

duties and obligations imposed by the CSA on opioid distributors and dispensers.

Notably, Judge Polster has not agreed with Walmart’s interpretation of the CSA and its

implementing regulations. Clearly unhappy with his resolution of these issues, Walmart

now seeks to re-litigate them before a different court in the apparent hopes of receiving a

different result. Specifically, Walmart is requesting that the district court in the Eastern

District of Texas declare the following:

          •   “Pharmacists may be liable under the CSA and its regulations only when
              they fill a prescription that they know was not issued for a legitimate
              medical purpose by a prescriber acting in the usual course of the
              prescriber’s professional practice or when pharmacists knowingly abandon
              all professional norms;”

          •   “The CSA does not require pharmacists to second-guess a registered and
              licensed doctor’s decision that a prescription serves a legitimate medical
              purpose;”

          •   “The CSA and its regulations do not require pharmacists to refuse to fill
              entire categories of prescriptions without regard to individual facts and
              circumstances;”




                                             4
           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 5 of 11



            •   “The CSA and its regulations do not require pharmacists to document in
                writing why filling a prescription was appropriate;”

            •   “Pharmacies do not have an affirmative obligation under the CSA and its
                regulations to analyze and share aggregate prescription data across its
                stores and with line pharmacists;”

            •   “Pharmacies do not have an affirmative obligation under the CSA and its
                regulations to impose corporation-wide refusals-to-fill for particular
                doctors;”

            •   “The CSA and its regulations do not require distributors not to ship
                suspicious orders after reporting them;”

            •   “The CSA and its regulations did not impose monetary penalties for failure
                to report suspicious orders to DEA during the time Walmart self-
                distributed; and”

            •   “[The DEA/DOJ] must follow their own regulations and may not base any
                enforceable legal positions on the alleged violation of agency guidance
                rather than obligations found in a statute or duly promulgated rule or
                regulation.”

JPML Dkt. No. 8741-3 (Complaint for Declaratory Relief), at pp. 52-53.

        These arguments were pursued by Walmart and other defendants in the Opioid

MDL,3 and have been rejected by Judge Polster. See, e.g., In re Nat'l Prescription Opiate

Litig. (Track 1 Cases), No. 1:17-MD-2804, 2019 WL 3917575, at *9 (N.D. Ohio Aug. 19, 2019)



3   See, e.g., In re: National Prescription Opiate Litigation (Track 3 Cases), 2020 WL 4199537 (N.D. Ohio June
    16, 2020) (Pharmacy Defendants’ Memorandum of Law in Support of Motion to Dismiss Second
    Amended Complaints); In re: National Prescription Opiate Litigation (Track 3 Cases), 2020 WL 4199543
    (N.D. Ohio July 13, 2020) (Pharmacy Defendants’ Reply in Support of Their Motion to Dismiss Second
    Amended Complaint); In re: National Prescription Opiate Litigation, Case No. 1:17-md-02804 (N.D. Ohio)
    (“MDL Dkt.”) at MDL Dkt. No. 3439 (Pharmacy Defendants’ Motion for Reconsideration or
    Certification and Supporting Memorandum); In re: National Prescription Opiate Litigation (Track 1 Cases),
    2019 WL 9468021 (N.D. Ohio July 19, 2019) (Memorandum in Support of Motion for Summary
    Judgment of Walmart Inc.); In re: National Prescription Opiate Litigation (Track 1 Cases), 2019 WL 9518082
    (N.D. Ohio Aug. 7, 2019) (Corrected Defendants’ Response to Plaintiffs’ Motion for Partial Summary
    Adjudication on Defendants’ Compliance with the Controlled Substances Act); In re: National
    Prescription Opiate Litigation (Track 2 Cases), 2018 WL 3617001 (N.D. Ohio June 8, 2018) (Pharmacy
    Defendants’ Memorandum of Law in Support of Motion to Dismiss Second Amended Complaint).


                                                      5
           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 6 of 11



(“[T]he Court concludes that the CSA statutory and regulatory duties to maintain

effective controls against diversion includes a duty not to ship suspicious orders”);4 In re

Nat'l Prescription Opiate Litig. (Track 3 Cases), No. 18-OP-45032, 2020 WL 4550400, at *13

(N.D. Ohio Aug. 6, 2020) (“In sum, the Court concludes that Pharmacy Defendants have

failed to meet their burden of demonstrating there is no corporate-level obligation to

design and implement systems, policies, or procedures to identify red flag prescriptions.

And the Pharmacy Defendants’ ultimate argument—that they cannot be liable to

Plaintiffs because only their pharmacist-employees are responsible for preventing

diversion of opioids via illegitimate prescriptions—is premised upon a tortured reading

of the CSA and its regulations. Because Defendants’ reading of the CSA is antithetical to

its very purpose, the Court rejects Defendants’ positions.”);5 In Re Nat'l Prescription Opiate

Litig. (Track 3 Cases), No. 1:17-MD-2804, 2020 WL 5642173, at *2-3 (N.D. Ohio Sept. 22,

2020) (“The CSA’s fundamental mandate that every pharmacy-registrant must ‘provide


4   See also id. at *9 (“Defendants assert that the agency adjudications . . . do not impose legal requirements
    on other registrants. The Court disagrees. Federal agencies exercise broad discretion to carry out their
    statutory mandate through adjudication and to announce policies or principles that may affect non-
    parties. Accordingly, the Court rejects defendants’ arguments that the principles announced in agency
    adjudications do not apply to them.”) (internal citations omitted), *9 n.13 (“In reaching this result, the
    Court does not rely on the DEA letters of 2006 and 2007, and instead relies simply on the language of
    the statute and regulations themselves, as interpreted by federal courts. The Court notes, however,
    that the DEA’s statements in the letters are wholly consistent with this Court’s conclusion.”).
5   See also id. at *6 (“[T]he Pharmacy Defendants now ask the Court to conclude that the CSA, as a matter
    of law, does not impose any obligation on a pharmacy-registrant, itself, to identify or investigate
    dubious prescriptions prior to filling them. The Court declines to do so, as this strained interpretation
    of the CSA would turn the fundamental purpose of the Act on its head.”), *7-10, *11 (“There is no
    question that dispensers of controlled substances are obligated to check for and conclusively resolve
    red flags of possible diversion prior to dispensing those substances.”), *12 (“[N]othing about using data
    to identify a suspicious prescription would work to override a pharmacist’s ability to determine if the
    prescription was proper. To the contrary, a data-driven analysis should assist and work in synergy
    with a pharmacist’s expertise.”), *12 (noting it is “clear” that pharmacies are required to “collect and
    maintain specific records and data regarding [their] dispensing activity”).


                                                      6
           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 7 of 11



effective controls and procedures to guard against theft and diversion of controlled

substances,’ means a pharmacy cannot be deliberately ignorant or willfully blind

regarding its own prescription information. . . . To repeat: pharmacies may not ‘do

nothing with their collected data and leave their pharmacist-employees with the sole

responsibility to ensure only proper prescriptions are filled’”) (internal citations omitted)

(emphasis in original). Walmart’s unhappiness with Judge Polster’s rulings is not a

sufficient justification for avoiding transfer of its declaratory action to the Opioid MDL.

See In re Suess Patent Infringement Litig., 384 F. Supp. 1405, 1407 (J.P.M.L. 1974) (“[T]he

mere prospect of an unfavorable ruling by the transferee court or the possibility that

another district judge may be more favorably disposed to a litigant’s contentions are

simply not factors considered by the Panel in determining whether a Section 1407 is

appropriate.”).6

        Unlike Judge Polster, the Honorable Sean D. Jordan, the Eastern District of Texas

judge assigned to Walmart’s declaratory action, would be new to the factual and legal

issues in this case, and the voluminous discovery and the pretrial disputes attendant to

that discovery. See Suess Patent, 384 F. Supp. at 1407 (in granting transfer, noting that

MDL judge “has developed an expertise concerning the complicated subject matter

involved in this litigation and is unquestionably in the best position to supervise the

pretrial proceedings of all actions . . . toward their most just and expeditious


6   Moreover, Walmart should have notified the Panel regarding this related action (see JPML Rule 7.1(a)),
    as it has done with other actions. See, e.g., JPML Dkt. No. 8134 (7/24/20 Notice of Potential Tag-Along
    Action filed by Walmart); JPML Dkt. No. 8313 (8/21/20 Notice of Potential Tag-Along Action filed by
    Walmart).


                                                    7
           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 8 of 11



termination.”). Transfer of this action to the Opioid MDL will eliminate duplicative

discovery, prevent potentially inconsistent pretrial rulings, and conserve the resources of

the parties, their counsel, and the judiciary.

        Much of the discovery necessary for this action has already been completed in the

Opioid MDL, which will allow the case to proceed more quickly if it is transferred to that

court.7 In particular, the DEA and other defendants have already produced millions of

pages of documents in the Opioid MDL related to pharmacies’ distribution and

dispensing obligations under the CSA.8 Additionally, the DEA has already produced at

least ten witnesses for deposition in the Opioid MDL who have testified regarding these

obligations (some for multiple days).9 Other individuals likely to have discoverable


7   Indeed, Walmart and a number of other pharmacy defendants are currently scheduled to start a
    bellwether trial before Judge Polster in May 2021 to determine, among other things, whether those
    defendants violated their distribution and dispensing obligations under the CSA. MDL Dkt. No. 3329
    (Track Three Case Management Order Nunc Pro Tunc) at p. 7. At least one of the law firms
    representing Walmart (Jones Day) in the declaratory action also represents Walmart in the MDL. See
    MDL Dkt. No. 3401 (Jones Day Notice of Appearance for Walmart).
8   The DEA (and former employees of the DEA) have collectively produced approximately 139,000 pages
    of documents, while other defendants in the MDL have produced approximately 3.26 million pages of
    documents relating to DEA issues.
9   See, e.g., MDL Dkt. No. 1983-17 (4/26/19 Joseph Rannazzisi Tr. Vol. 1) (Former DEA Head of Office of
    Diversion Control); MDL Dkt. No. 1983-18 (5/15/19 Joseph Rannazzisi Tr. Vol. 2); MDL Dkt. No. 1983-
    9 (4/17/19 Thomas Prevoznik Tr. Vol. 1) (DEA Associate Section Chief for the Pharmaceutical
    Investigations Section of the Diversion Control Division); MDL Dkt. No. 1983-10 (4/18/19 Thomas
    Prevoznik Tr. Vol. 2); MDL Dkt. No. 1983-11 (5/17/19 Thomas Prevoznik Tr. Vol. 3); MDL Dkt.
    No. 2173-40 (7/11/19 Michael Mapes Tr. Vol. 1) (Former DEA Diversion Investigator); MDL Dkt.
    No. 1974-7 (3/15/19 Demetra Ashley Tr.) (Former DEA Acting Assistant Administrator to the
    Diversion Control Center); MDL Dkt. No. 1985-24 (2/28/19 Kyle J. Wright Tr. Vol. 1) (DEA Staff
    Coordinator Regulatory Section); MDL Dkt. No. 1985-25 (3/4/19 Kyle J. Wright Tr. Vol. 2); MDL Dkt.
    No. 1977-24 (4/11/19 Stacy Harper-Avila Tr.) (DEA Section Chief on Quotas); MDL Dkt. No. 1984-22
    (5/31/19 Matthew Strait Tr.) (DEA Senior Policy Advisor); MDL Dkt. No. 1974-11 (5/23/19 Lori Baker-
    Stella Tr. Vol. 2) (Detective, Summit County Sheriff’s Office Drug Unit & Task Force Officer, DEA).
    Additional DEA witnesses who have been deposed in the Opioid MDL, but whose deposition
    transcripts have not been filed on the docket, include June Howard (DEA Chief of Targeting and
    Analysis Unit) and Keith Martin (DEA Assistant Special Agent).


                                                   8
            Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 9 of 11



information are Walmart’s own current and former employees and executives, many of

whom have testified by deposition in the Opioid MDL.10 The MDL parties have also

conducted extensive expert discovery and related briefing regarding the scope of a

pharmacy’s duties under the CSA.11

         For these reasons, transferring Walmart’s declaratory action to the Opioid MDL

would serve the very purposes for which multidistrict litigation was created: furthering

the convenience of the parties and the witnesses, and promoting the just and efficient

conduct of the action. See 28 U.S.C. § 1407(a); In re: Bard IVC Filters Prod. Liab. Litig., 122

F. Supp. 3d 1375, 1376 (U.S. Jud. Pan. Mult. Lit. 2015) (“Even if plaintiffs’ counsel are

successfully coordinating their discovery efforts and scheduling, re-litigation of the same

issues in different courts significantly impacts the parties and the judiciary.”); Suess




10   See, e.g., MDL Dkt. No. 3026-12 (1/22/19 Susanne Hiland Tr. Vol. 1) (Walmart Senior Director in Health
     & Wellness Professional Relations & Clinical Quality Assurance); MDL Dkt. No. 3026-11 (1/23/19
     Susanne Hiland Tr. Vol. 2); MDL Dkt. No. 3025-8 (1/15/19 Gregory Beam Tr.) (Walmart Director of
     Global Investigations); MDL Dkt. No. 3025-26 (1/9/19 George Chapman Tr.) (Walmart Senior Director
     in Health & Wellness Practice Compliance); MDL Dkt. No. 3025-40 (11/16/18 Chad Ducote Tr.)
     (Walmart Senior Director in Health & Wellness Supply Chain); MDL Dkt. No. 3026-16 (1/11/19 Debbie
     Hodges Tr.) (Walmart Vice President, Health and Wellness, PM DC Supply Chain); MDL Dkt.
     No. 3026-18 (12/12/18 Miranda Johnson Tr.) (Walmart Director of Controlled Substances in Health &
     Wellness Practice Compliance); MDL Dkt. No. 3027-12 (1/10/19 Roxanne Reed Tr.) (Walmart Senior
     Manager in Health & Wellness Practice Compliance); MDL Dkt. No. 3027-27 (1/4/19 Ramona Sullins
     Tr.) (Walmart Senior Manager in Health & Wellness Distribution); MDL Dkt. No. 3025-1 (11/15/18 Jeff
     Abernathy Tr.) (Walmart Member of Pharmacy Order Monitoring team); MDL Dkt. No. 3025-33
     (12/13/18 JoLynn Coleman Tr.) (Walmart Senior Buyer in Pharmacy Merchandising); MDL Dkt.
     No. 3026-27 (12/14/18 Patsy Little Tr.) (Walmart Senior Buyer in Pharmacy Merchandising).

11   See, e.g., MDL Dkt. No. 1899-19 (Report of Plaintiffs’ Expert, James E. Rafalski, former DEA Diversion
     Investigator); MDL Dkt. No. 3027-10 (5/13/19 James Rafalski Tr. Vol. 1); MDL Dkt. No. 3027-11
     (5/14/19 James Rafalski Tr. Vol. 2); In re Nat'l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL
     3934490, at *1-7 (N.D. Ohio Aug. 20, 2019) (Opinion and Order Regarding Defendants’ Motions to
     Exclude Opinions of James Rafalski and Craig McCann); MDL Dkt. No. 1936-32 (Report of Walmart’s
     Expert, Krista Tongring, former DEA Senior Attorney); MDL Dkt. No. 2172-2 (Report of Distributors’
     & Walgreens’ Expert, Gregory K. Bell, consultant).


                                                     9
           Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 10 of 11



Patent, 384 F. Supp. at 1407 (transferring action to MDL because transfer “will eliminate

the possibility of duplicative pretrial proceedings and inconsistent determinations”).12

Dated: November 10, 2020



                                                           Respectfully submitted,

                                                           /s/ Paul J. Hanly, Jr.                           .
                                                           Paul J. Hanly, Jr.
                                                           SIMMONS HANLY CONROY
                                                           112 Madison Avenue, 7th Floor
                                                           New York, NY 10016
                                                           (212) 784-6400
                                                           (212) 213-5949 (fax)
                                                           phanly@simmonsfirm.com

                                                           /s/ Joseph F. Rice                               .
                                                           Joseph F. Rice
                                                           MOTLEY RICE LLC
                                                           28 Bridgeside Blvd.
                                                           Mt. Pleasant, SC 29464
                                                           (843) 216-9000
                                                           (843) 216-9290 (fax)
                                                           jrice@motleyrice.com




12   Cf. Infants, 350 F. Supp. 3d at 1379 (declining to create second opioid MDL for claims involving opioid-
     addicted infants: “Discovery regarding the marketing, manufacture, distribution and diversion of
     prescription opiates in plaintiffs' cases will substantially overlap with that being undertaken in MDL
     No. 2804. The transferee judge in a new MDL would need to coordinate on most matters pertaining
     to liability with the transferee court in MDL No. 2804. Significantly, the risk of inconsistent pretrial
     rulings would increase dramatically were we to create another MDL, as plaintiffs request, before a
     judge in a district outside the Northern District of Ohio . . . . The progress of both MDLs likely would
     be hindered by the need for two judges to attend to overlapping discovery matters, rule on redundant
     motion practice and administer both MDLs separately. . . . The substantial duplication of activity
     would be costly, and it likely would slow the pace of MDL No. 2804, in which discovery and bellwether
     motion practice is underway”).


                                                     10
Case MDL No. 2804 Document 8800 Filed 11/10/20 Page 11 of 11



                                  /s/ Paul T. Farrell, Jr.              .
                                  Paul T. Farrell, Jr.
                                  FARRELL LAW
                                  422 Ninth St., 3rd Floor
                                  Huntington, WV 25701
                                  (304) 654-8281
                                  paul@farrell.law

                                  Plaintiffs’ Co-Lead Counsel

                                  /s/ Peter H. Weinberger               .
                                  Peter H. Weinberger
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel




                             11
